Title: To John Adams from John Marshall, 1 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington July Aug. 1st. 1800.

I receivd to day your letter of the 23d. ultimo. As I am uncertain what will be your wish respecting the Marshal of Maryland after considering the opinion of Mr. Stoddart which I communicated to you some few days past, I shall not fill up the commission until I receive an answer to that letter. Altho this may be in a slight degree inconvenient yet I suppose the public service cannot suffer materially by the delay.
By this mail you will receive a letter from the Prince regent of Portugal announcing another butt with an answer prepard for your signature.—
Since writing to you last I have receivd a letter from Mr. King recommending an agreement with the British government for a sum in gross in lieu of claims under the 6th. article of our treaty with that nation.
With very much respect & attachment / I remain Sir your Obedt

J. Marshall